Citation Nr: 1114551	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent disabling for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 and a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2009, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

This case was previously before the Board in November 2009 and was remanded for the Veteran to undergo a VA examination.  The RO has complied with the remand directives.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim was previously remanded in November 2009 for the RO to schedule the Veteran for a VA examination to determine the nature and severity of his lumbar spine disorder.  The Veteran underwent an examination in April 2010.  The claim was reviewed and readjudicated by the RO, and returned to the Board for further consideration.

The claim must again be remanded to the RO, as additional evidence in support of the Veteran's claim was submitted to the Board in January and February 2011, without the Veteran's waiver of initial consideration of this material by the RO.  Again, in these circumstances, the law requires that the Board return the appeal to the RO/AMC for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (2010); 38 C.F.R. § 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should review all new evidence submitted to the Board without a waiver in connection with the claim on appeal.

2. Thereafter, the RO/AMC will readjudicate the issue on appeal.  The RO/AMC must ensure that all directed factual and medical development as noted above is completed.  In the event that the examination report does not contain sufficient detail after consideration of the newly filed evidence, the RO/AMC must take any appropriate action by return of the report to the examiner for corrective action.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

3. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal. They should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is advised, however, that any additional evidence submitted without a waiver of initial RO consideration will be returned to the RO for consideration prior to consideration by the Board. The Board presently expresses no opinion on the merits of the claim, nor of whether to waive RO consideration of any additional evidence, as that is solely within the Veteran's discretion.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


